Citation Nr: 1307524	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected internal derangement of the right knee.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected internal derangement of the right knee.

3.  Entitlement to service connection for a left hip disability, to include as secondary to service-connected internal derangement of the right knee.

4.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected internal derangement of the right knee.

5.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected internal derangement of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent for internal derangement of the right knee.  

7.  Entitlement to a disability rating in excess of 10 percent for lateral collateral ligament (LCL) strain of the right knee.  


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran had active duty from October 1986 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2005 and December 2005 decisions of a Department of Veterans Affairs (VA) Regional Offices (RO) in New York, New York, and Philadelphia, Pennsylvania, respectively.  Currently, jurisdiction of the Veteran's claim is at the New York RO.  

In September 2009, the Veteran testified in a hearing at the RO before the undersigned, and a copy of the transcript has been associated with the claims folder.  

In April 2012, the Board again remanded this matter for further development, which has been completed and the case has been returned to the Board for appellate consideration.  

In December 2012, the Veteran was separately awarded service connection for right LCL strain and was assigned a 10 percent rating, effective April 24, 2012.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned for his right knee disability and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In addition, the Board will address both separately rated right knee disabilities in this appeal.  

The issues of entitlement to service connection for a left knee disability, bilateral hip disability, a left shoulder disability, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's internal derangement of the right knee is manifested by pain, subjective giving way, stiffness, and swelling, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of moderate to severe lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

2.  The Veteran's right knee LCL sprain is manifested by pain, subjective giving way, stiffness, and swelling, but not by objective evidence of flexion limited to 30 degrees or less; extension limited to 15 degrees or more; recurrent subluxation or objective evidence of moderate to severe lateral instability; dislocated semilunar cartilage with frequent locking, pain, or effusion into the joint; or impairment of the tibia or fibula.  

3.  The evidence of record does not show that the Veteran's right knee disabilities are so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 percent for internal derangement of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5257 (2012).

2.  The criteria for a disability rating greater than 10 percent for LCL sprain of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2012).

3.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VA satisfied its duty to notify.  With respect to the Veteran's claim for higher initial rating for his right knee disability, the Board notes that in cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for internal derangement of the right knee and separately rated LCL strain of the left knee, have already been granted, VA's VCAA notice obligations with respect to these issues are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements]. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection and increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

If any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced State Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of an increased rating, including the specific disability rating percentage the Veteran feels is applicable and warranted.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and VA medical records are in the file.  The Veteran has not indicated private treatment for his right knee problems.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran appropriate VA examination most recently in April 2012.  The VA examination report is thorough and supported by the other treatment evidence of record.  The examination report discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination report also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the April 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the April 2013 VA examination report and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its April 2012 remand directives to the extent possible under the circumstances.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2012); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Veteran's internal derangement of the right knee is currently rated, by analogy, under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  It was previously rated as osteochondromatosis under Diagnostic Code 5015.  His right LCL sprain is rated 10 percent under Diagnostic Code 5260.  Potential rating criteria applicable to knee disabilities are as noted below.  

Diagnostic Code 5015 instructs the rater to evaluate the disability based on limitation of motion of the affected parts, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5015.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate Diagnostic Codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate Diagnostic Codes, the compensable limitation of motion should be rated under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.  

In addition, separate ratings may be assigned for compensable limitation of both flexion and extension.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5257 provides for the assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability of a knee; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).  The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).

Factual Background and Analysis

The Veteran contends that his right knee disability warrants a rating in excess of 10 percent for internal derangement and a separate rating in excess of 10 percent for LCL strain.  

By way of background, the Veteran was originally awarded service connection for right knee osteochondromatosis in a June 2005 rating decision-the disability was later recharacterized as internal derangement of the right knee.  A 10 percent rating under Diagnostic Code 5015 was assigned, effective September 30, 2004.  The Veteran appealed the rating assigned.  In a December 2012 rating decision, a separate 10 percent rating for LCL strain of the right knee was awarded.  This was effective April 24, 2012.  The Veteran continues to appeal these initial ratings.  

At the time the Veteran filed for service connection, he had been complaining of bilateral knee pain and his right knee was "giving out."  During VA treatment, he reported an in-service injury to the right knee, but could not recall the injury.  He was noted to have a family history of osteochondromatosis and had unequal leg lengths.  The Veteran indicated that he was sent for treatment following x-rays that showed extra bony growths in the distal femur/proximal tibia areas.  

The Veteran was afforded a VA examination in February 2005, at which time his in-service right knee injury was noted.  The Veteran described currently experiencing problems climbing stairs due to his leg and hip problems.  He endorsed constant pain in the right knee with varying intensities, giving way upon ascending/descending stairs, and swelling.  Also noted was the Veteran's leg length discrepancy, with his right leg found to be shorter than his left.  

Physical examination of the right knee revealed swelling and anterior knee pain to palpations.  There was laxity found during anterior drawer testing, Lachman's was equivocal, and there was mild laxity appreciated on varus/valgus stress testing.  Range of motion testing revealed flexion to 115 degrees with pain at 105 degrees, and extension to 0 degrees.  The Veteran endorsed too much discomfort to allow passive flexion testing.  Range of motion after repetitive testing revealed flexion to 110 degrees with pain.  After repetitive testing, there was some fatigability and lack of endurance related to pain, but no gross incoordination.  The Veteran's right leg was found to be 1.5 inches shorter than his left.  The Veteran was diagnosed as having internal derangement of the right knee.  

The Veteran was afforded another VA examination in April 2012, at which time he reported similar symptoms such as difficulty ascending and descending stairs and giving way.  He indicated that he uses a right knee brace, but that does not impact his feelings of right knee instability.  

During the Veteran's September 2009 hearing, he reported that his right knee gives out on him every now and then (two to three times weekly).  He indicates that it buckles and shakes, and that he uses a knee brace periodically.  The Veteran endorsed right knee flare-ups on a daily basis with increased pain and swelling.  He described this pain as "severe" in nature, and must take more frequent rest breaks that usual for his right knee pain during a flare-up.  

Range of motion testing revealed forward flexion to 100 degrees, with pain beginning at 90 degrees.  Extension was to 0 degrees and without evidence of painful motion.  Following repetitive testing, the Veteran's right knee flexion ended at 100 degrees, and extension ended at 0.  The examiner noted that the Veteran did not have any additional limitation in range of motion of the knee following repetitive use testing.  There was, however, functional loss, functional impairment, or limitation of range of motion of the right knee following repetitive use in the form of less movement than normal, incoordination, pain, deformity, and disturbance of locomotion.  The examiner found pain on palpation in the right knee joint line or soft tissues.  Muscle strength testing in the right lower extremity was normal, as was Lachman testing and posterior drawer test.  The examiner noted medial-lateral instability in the right knee of 0-5 millimeters, but there was no evidence or history of recurrent patellar subluxation/dislocation.  

Following physical examination, the examiner noted that the Veteran has ligamentous laxity on the right side with varus stress.  He related that this shows an injury to the lateral collateral ligaments that is consistent with the injury he incurred on active duty.  X-ray testing did not reveal any evidence of patellar subluxation, but there was a deformity of the tibia, fibula, and femur seen that is consistent with exostosis.  The impression was osteochondromatosis.  The examiner noted that he was unable to determine the addition loss of range of motion during periods of flare-ups without resort to speculation because the Veteran was not experiencing a flare-up during the physical examination portion of the examination.  

A review of the record also shows that the Veteran continues to receive treatment at the VA Medical Center for his joint complaints-including his right knee.  These records, however, do not show any additional range of motion testing or other findings pertinent to the rating criteria as outlined above.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 for internal derangement of the right knee, and is not entitled to a separate rating in excess of 10 percent for LCL strain under Diagnostic Code 5260.  In other words, the objective evidence of record does not support a higher rating of the Veteran's right knee disabilities.  In this regard, the Board notes that VA must consider all the evidence of record to determine when an ascertainable increase occurred in the rated disability.  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

As noted above, the Veteran has objective evidence of internal derangement of the right knee and an LCL sprain.  Although the Veteran claims that he is entitled to higher ratings due to the subjective complaints of chronic right knee pain, as discussed above, the evidence of record reflects painful motion (at its worst) beginning at 90 degrees of flexion with no loss of extension.  As the evidence does not show limitation of flexion to 30 degrees or less, a 20 percent rating is not applicable under Diagnostic Code 5260.  38 C.F.R. § 4.71, Plate II.  Similarly, as the record does not show extension limited to 10 degrees or greater, a separate compensable evaluation based on limitation of extension under Diagnostic Code 5261 is not warranted.  

The Board has also considered the Veteran's subjective complaints of weakness and giving way and reports of wearing a knee brace, and the Board recognizes that he is competent to describe his symptoms.  Such symptoms are fully contemplated in the current 10 percent rating under Diagnostic Code 5257.  As to an increased rating, the Board finds the results of physical examination by multiple competent health care specialists showing no evidence of significant instability to be more persuasive.  In that regard, the Board notes that records and examinations during the timeframe on appeal did show some mild instability and this was the basis for the Veteran's 10 percent rating assigned.  That said, during the applicable appellate time period the VA examiners found the Veteran's evidence of mild right knee laxity or instability.  Based on the Veteran's reports of weakness and giving way and the consistent medical findings of mild laxity without objective evidence of subluxation, the Board concludes that the Veteran's right knee disability is not manifested by moderate or severe instability or subluxation, such as to warrant a higher rating under Diagnostic Code 5257.

In addition, no higher or alternative rating under a different Diagnostic Code can be applied.  The Board notes that there are other Diagnostic Codes relating to knee disorders, such as Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic), Diagnostic code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (for genu recurvatum).  

The Veteran's right knee disabilities are not manifested by nonunion or malunion of the tibia and fibula, or genu recurvatum.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right knee, albeit with some limitation of motion, so it is clearly not ankylosed.  There are no reports or evidence of dislocated or removed semilunar cartilage.  As such, he cannot receive a higher rating under Diagnostic Code 5258 or 5259.  

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right knee.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability ratings currently assigned.  Moreover, although the Veteran had pain on repetitive motion that pain did not result in limitation of flexion or extension to the level that a separate or higher rating would be warranted.  Nor is there objective evidence of calculable decreased motion on repetition due to fatigue, weakness, incoordination, or lack of endurance.  Although the Veteran has reported weakness and decreased endurance, objective medical evaluation has found no evidence of such.  Indeed, the Board finds it extremely significant that multiple examination and treatment records have noted normal lower extremity strength, as well as normal stance and gait.  Thus, despite the Veteran's reported problems associated with his right knee, he clearly is able to use the knee in close to a normal manner, to include duration of use, and, in fact, does so.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right knee disabilities.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

The Board is aware that VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the competent lay evidence presented by the Veteran in the form of his correspondence to VA, his hearing testimony, and the statements provided to medical professionals and VA examiners.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent for limitation of flexion or greater than 10 percent for instability of the knee.  Furthermore, the Board concludes that based on the foregoing evidence assignment of further staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 et. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected right knee disabilities are inadequate.  A comparison between the levels of severity and symptomatology of the Veteran's internal derangement and LCL sprain in the right knee with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology. 

In particular, as discussed in detail above, the severity of the Veteran's right knee disability is manifested by flexion no less than 90 degrees, mild right knee laxity, pain, swelling, subjective giving way, and weakness.  These deficiencies are specifically contemplated under the ratings criteria for each of the 10 percent ratings currently assigned.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluations adequately contemplate the Veteran's levels of disability and symptomatology for his service-connected right knee disabilities, the second and third questions posed by Thun become moot. 

In short, there is nothing in the record to indicate that the Veteran's service-connected right knee disabilities cause impairment over and above that which is contemplated in the that are now assigned.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Considerations

The Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran has not claimed and there is no indication in the evidence that he is unemployable due solely to the service-connected right knee disabilities.  Moreover, during the April 2012 VA examination, the Veteran reported being currently employed as a substance abuse counselor.  Further, the April 2012 examiner indicated that the Veteran's right knee disability did not prevent or impede his ability to work.  Thus, the issue of entitlement to TDIU is not a component of the issue on appeal. 



ORDER

A rating in excess of 10 percent for internal derangement of the right knee is denied.

A rating in excess of 10 percent for right knee LCL strain is denied.  



REMAND

Unfortunately, the Board finds that additional development is necessary regarding his secondary service-connection claims for his bilateral hips, left knee, left ankle, and left shoulder disabilities.  For reasons explained immediately below, a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the previous remands, the Veteran contends that his osteochondromatosis disability, manifested in the bilateral hips, left knee, left ankle, and left shoulder, warrants service connection on a direct or secondary basis.  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2012).  However, VA's General Counsel has held there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c) , is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service. VAOPGCPREC 82-90. 

In the present case, the record establishes that the Veteran's osteochondromatosis is a heredity disease.  Thus, service may be awarded if the evidence shows aggravation during service. 

In April 2012, the Board remanded these claims for a VA examination to obtain opinions as to specific questions regarding etiology, possible congenital abnormalities, and aggravation.  The Veteran was afforded a VA examination that same month, but the opinions provided did not address all the questions described in the remand directive.  

The remand directive specifically requested that the examiner provide opinions as to whether the Veteran's disabilities are directly related to his military service; whether the disabilities are congenital in nature, and if so, whether they first manifested in service; and whether any disability was caused by or aggravated by the Veteran's service-connected right knee disabilities.  

The April 2012 VA examiner opined that the Veteran's left ankle, bilateral hip, left knee, and left shoulder disabilities were "not related to a disability related to the Veteran's military service."  She found that these disabilities were likely congenital in nature because the Veteran has osteochondromatosis which is a hereditary disease.  She indicated that the Veteran was first diagnosed in service, but then stated that she could not determine whether it first manifested in service or beforehand.  Then, she opined that the Veteran's left ankle, bilateral hip, and left knee disabilities were less likely than not aggravated by his service-connected right knee disability.  Her rationale for this negative opinion was that the Veteran's disabilities are manifested by painful motion consistent with osteochondromatosis.  

The Board finds the opinions of the April 2012 VA examiner to be inadequate inasmuch as she did not address secondary service connection adequately as she only opined that they were not aggravated by his service-connected right knee disabilities, and her only rationale was a description of his symptoms.  Further, she provided a confusing opinion as to whether these disabilities had their onset during military service as she stated that she couldn't determine when they had their onset, but found they were first diagnosed during service.  Thus, it is unclear if the Veteran's preexisting congenital disease was aggravated during service.  Accordingly, on remand, the Veteran should be afforded a new VA examination.  

The Board is aware that the April 2012 remand did not request opinions as to secondary service connection for his left shoulder disability.  Throughout the course of this appeal, however, the Veteran has contended that his left shoulder disability is either directly related to service or secondary to his service-connected right knee disabilities.  The Board finds that upon remand, opinions should also be obtained as to secondary service connection for his left shoulder disability.  

Finally, the RO/AMC failed to readjudicate the Veteran's service connection claim for a left ankle disability in its December 2012 Supplemental Statement of the Case.  

Ultimately, the Board finds that the Veteran's claims file, and any pertinent evidence in Virtual VA, should be forwarded to the April 2012 examiner, if available, for supplemental opinions regarding the service connection claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims files and any pertinent evidence in Virtual VA to the April 2012 VA examiner, if available, and ask her to provide supplemental opinions regarding the nature and etiology of the Veteran's current left knee, bilateral hip, left shoulder, and left ankle disabilities.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examination report must indicate that the claims file was reviewed in conjunction with the examination.  If the April 2012 VA examiner is not available, the claims file should be provided to another examiner with the appropriate expertise to provide the opinion.  Reexamination of the Veteran is left to the discretion of the examiner.  

The examiner should respond to the following inquiries:

(a)  Determine the diagnosis of each joint disability (left knee, bilateral hip, left shoulder and left ankle) that is currently shown;

(b)  For each disability identified that is not congenital, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is (1) related to the Veteran's military service or (2) aggravated by the Veteran's service-connected right knee disabilities;

(c) For each congenital disease, such as osteochondromatosis, identified, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability was (1) aggravated by the Veteran's active military service or (2) aggravated by the Veteran's service-connected right knee disabilities.  

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the a ggravation;  

(d) For each congenital defect identified, is there a 50 percent or better probability that there was a superimposed disease or injury related to the Veteran's period of active service? 

If the examiner determines that the Veteran's joint disabilities on appeal is aggravated (i.e., permanently worsened) by the right knee disability, the examiner, if possible, should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (as in effect prior to October 10, 2006); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should provide a rationale for all opinions rendered and should attempt to reconcile any contradictory evidence of record. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Thereafter, readjudicate the Veteran's claims (including his left ankle claim).  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


